Per Curiam.
The meaning of the word “ until ” is often ambiguous. It sometimes includes, sometimes excludes, a mentioned date. (People v. Fitzgerald, 180 N. Y. 269, 275; Clarke v. Mayor, etc., 111 id. 621; Henderson v. Edwards, 191 Iowa, 871; 183 N. W. 583; 16 A. L. R. 1090, 1094, note.) This appeal involves simply the construction of a pleading in the main body of which a contract is alleged. The meaning of the word “ until ” as used in the exhibit attached to the complaint in the sentence “ this offer good until July 27, 1927,” is not clear. We cannot say as matter of law that it is used with the intention of excluding the mentioned date and to render an acceptance on that date unavailing. At the trial the true meaning of the word, as intended by the parties to the action, may be elucidated through proof of the surrounding facts and circumstances.
All concur. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ.
Order affirmed, with ten dollars costs and disbursements.